UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1456



ANDRE MARIE SONGUE,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General of the United
States,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-775-616)


Submitted:   November 17, 2003         Decided:     December 11, 2003


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Allan Ebert, LAW OFFICES OF ALLAN EBERT, Washington, D.C., for
Petitioner. Peter D. Keisler, Assistant Attorney General, Allen W.
Hausman, Senior Litigation Counsel, Thomas C. Lederman, Trial
Attorney, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Andre    Marie    Songue,    a    native       and   citizen      of   Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) affirming the immigration judge’s denial of his

applications for asylum and withholding of removal.

     On    appeal,    Songue   raises      challenges       to   the     Board’s   and

immigration judge’s determinations that he failed to establish his

eligibility for asylum.          To obtain reversal of a determination

denying eligibility for relief, an alien “must show that the

evidence    he   presented     was    so       compelling   that    no      reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                           We have

reviewed the evidence of record and conclude that Songue fails to

show that the evidence compels a contrary result.                  Accordingly, we

cannot grant the relief that Songue seeks.

     Accordingly, we deny the petition for review.                       We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                   PETITION DENIED




                                           2